IN THE SUPREME COURT OF THE STATE OF DELAWARE


TRIUMPH MORTGAGE CORP.,   §
                          §                 No. 621, 2018
   Defendant Below,       §
   Appellant,             §                 Court Below: Superior Court
                          §                 of the State of Delaware
   v.                     §
                          §                 C.A. No. 09C-09-203(N)
LAWRENCE E. MERGENTHALER, §
                          §
   Plaintiff Below,       §
   Appellee.              §

                         Submitted: January 24, 2020
                         Decided:   January 28, 2020

Before SEITZ, Chief Justice; VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 28th day of January, 2020, after careful consideration of the parties’

supplemental memoranda, we find it evident that the decision after remand of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

December 20, 2019 opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                 Chief Justice